In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from a fact-finding order of the Family Court, Richmond County (DiDomenico, J.), dated February 1, 2007, which, after a hearing, found the subject child to be educationally neglected.
Ordered that the fact-finding order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court’s finding of educational neglect is supported by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i] [A]; § 1046 [b]; Matter of Evan F., 48 AD3d 811 [2008]; Matter of John N., 19 AD3d 497, 498-499 [2005]). The Family Court could reasonably conclude that the mental condition of the child was in imminent danger of becoming impaired based upon the evidence of excessive absences during the school years 2005-2006 and 2006-2007 (see Matter of Evan F., 48 AD3d at 811; Matter of Jovann B., 153 AD2d 858, 859 [1989]).
The mother’s remaining contentions are without merit. Santucci, J.E, Covello, Belen and Chambers, JJ., concur.